     Case 2:19-cv-00307-JAM-JDP Document 44 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHELDON RAY NEWSOME,                             Case No. 2:19-cv-00307-JAM-JDP (PC)
12                       Plaintiff,                    ORDER FOR DEFENDANTS TO SHOW
                                                       CAUSE WHY NO RESPONSIVE PLEADING
13           v.                                        HAS BEEN FILED
14    M. LOTERZSTAIN, et al.,
15                       Defendants.
16

17          After service of the summons and operative complaint, defendants were granted two

18   extensions to file responsive pleadings. ECF Nos. 29, 32. In lieu of answering the complaint,

19   defendants filed a motion to dismiss on June 25, 2020. ECF No. 30; see also Fed. R. Civ. P.

20   12(a)(4) (extending the time to file and serve a responsive pleading when a motion to dismiss is

21   pending). On September 9, 2020, defendants’ motion to dismiss was resolved by an order

22   adopting finding and recommendations to deny defendants’ motion to dismiss. ECF No. 41.

23   Defendants had 14 days from the date of that order to file a responsive pleading but have failed to

24   do so. See Fed. R. Civ. P. 12(a)(4)(A). Thus, defendants are ordered to show cause why no

25   responsive pleading has been filed.

26            Dated: October 25, 2020

27

28


                                                      1
